Opinion issued February 19, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00889-CR
                               NO. 01-14-00890-CR
                            ———————————
                  IN RE CHARLES EDWARD DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Charles Edward Davis, has filed a petition for writ of mandamus,

seeking to obtain trial court records for use in preparing a petition for a writ of

habeas corpus.1


1
      The petition identifies the underlying cases as State of Texas v. Charles Edward
      Davis, Nos. 697692 and 686345, in the 178th District Court of Harris County,
      Texas, the Honorable David Mendoza presiding.
      We deny the petition.




                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2